Citation Nr: 1728784	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active air service from January 1967 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The September 2010 rating decision, in pertinent part, reduced the Veteran's rating from 30 percent to 10 percent effective December 1, 2010.  The RO later reversed that decision in the July 2015 rating decision, and restored the 30 percent rating.  While that was a full determination of the issue of reduction, the issue of a higher evaluation remained on appeal. 

This case was previously before the Board, most recently in October 2016, at which time the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's right shoulder disability is not manifested by limitation of motion to 25 degrees or less from the side, ankylosis, impairment of the humerus, or impairment of the clavicle and scapula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all evidence of record pertaining to the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that his right shoulder disability is more serious than is contemplated by his current 30 percent rating.  

At a June 2010 VA examination, the Veteran reported tenderness and pain.  He denied experiencing weakness, stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, subluxation, or dislocation.  He also explicitly denied flare-ups and any loss of functional impairment.  The Veteran reported having surgery in approximately 2005 and that he did not experience any residual symptoms.  The examiner noted guarding of movement, but no signs of edema, instability, abnormal movement, deformity, malalignment, drainage, or ankylosis.  On physical examination, range of motion testing revealed flexion to 170 degrees; abduction to 170 degrees; external rotation to 40 degrees; and internal rotation to 40 degrees.  Range of motion measurements did not change with pain or repetitive use testing.  The examiner indicated that joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance after repetitive use.  The examiner noted that the Veteran's right shoulder disability did not impact his ability to work as he was retired, but it did have a moderate impact on the Veteran's ability to perform activities of daily living.  

The Veteran indicated in his November 2010 notice of disagreement that he was experiencing significant pain in his right shoulder and having sharp pains whenever he reached over his head.  He also contended that he often experienced pain upon waking up, and that the exercises he was advised to do had aggravated his condition and joint pain.  

At a June 2011 VA examination, the examiner noted that the Veteran had a large rotator cuff tear which was irreparable, and that while he initially had some improvement after surgery, gradually the pain had worsened resulting in constant pain in his right shoulder.  The Veteran indicated that he had increased pain if he tried to reach to any object that is above shoulder level, and that holding any object at shoulder level or above caused pain.  He further reported that he had ceased any sport activity due to increased pain.  Upon physical examination, range of motion testing revealed forward flexion to 110 degrees, passively to 160 degrees, and objective signs of pain with range of motion testing beginning at 110 degrees; abduction to 101 degrees, passive to 120 degrees, with pain in the shoulder beginning at 100 degrees of abduction; internal rotation to 70 degrees, with pain at 80 degrees; and external rotation to 45 degrees with pain at 45 degrees.  The examiner noted that there was no additional limitation of motion with repetitive use testing.  The examiner further indicated that the right upper extremity showed normal muscular development, with good muscle tone and mass.  

In the Veteran's July 2011 substantive appeal, he contended further that he suffered from extreme pain and used his shoulder as little as possible to avoid pain.  He also stated that he felt relief only by warm showers and Ibuprofen managed by his primary care physician.  In a March 2012 statement in support of claim, the Veteran asserted again that his right shoulder disability had worsened and was extremely painful.  

At an October 2014 VA examination, the examiner diagnosed glenohumeral joint osteoarthritis, and acromioclavicular joint arthritis.  The Veteran stated that he had pain since service, but denied any complaints with his right shoulder at that time.  He also did not report flare-ups or functional loss.  Upon physical examination, range of motion testing indicated flexion to 140 degrees; abduction to 145 degrees; external rotation to 80 degrees; and internal rotation to 80 degrees.  The examiner opined that the Veteran's limited range of motion did not contribute to functional loss, and that there was no evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing, and there was no additional functional loss after that testing.  Muscle strength was noted to be 5/5, with no reported flare-ups, no muscle atrophy, and no ankylosis.  The examiner opined once more that the Veteran had a diagnosis for DJD of the right shoulder, which was a progression from his previous diagnosis of osteophytosis.  

At a March 2015 VA examination, the examiner noted an absence of shoulder impingement syndrome, bicipital tendonitis, or rotator cuff tendonitis but the presence of right shoulder degenerative arthritis.  Range of motion testing revealed forward flexion to 170 degrees; abduction to 170 degrees; external rotation to 70 degrees; and internal rotation to 90 degrees.  There was no pain noted on examination, no objective evidence of localized tenderness or pain on palpation, no evidence of crepitus, and the Veteran was able to complete repetitive testing without any additional functional impairment.  The Veteran reported right shoulder flare-ups, with pain rated as 6 out of 10, lasting hours at a time.  The examiner noted that the examination neither supported nor contradicted the Veteran's statements concerning flare-ups. 

At a February 2017 VA examination, the examiner confirmed diagnoses of shoulder impingement syndrome, rotator cuff tear, glenohumeral joint osteoarthritis, and acromioclavicular joint arthritis.  The Veteran had been prescribed physical therapy, although he reported he did not have much of a problem with pain in his right shoulder and that his occasional pain was never severe.  He did, however, admit to a reduced range of motion in the right shoulder.  Range of motion testing revealed forward flexion to 145 degrees; abduction to 145 degrees; external rotation to 80 degrees; and internal rotation to 80 degrees.  The examiner noted that the Veteran was limited in reaching overhead, and while pain was noted on examination, it did not result in functional loss.  The examiner further noted tenderness over the acromioclavicular and glenohumeral joints to palpation.  There was no ankylosis or muscle atrophy noted.  The examiner opined that the Veteran would be limited in any occupational activities that required reaching an arm above shoulder level, repetitive lifting, pushing, or carrying more than 25 pounds.  Further, the examiner opined that the Veteran's pain limited functional loss due to lack of endurance.  The examiner opined that the Veteran's range of motion with pain was unable to be determined without mere speculation, as testing for range of motion on pain could potentially be detrimental to the Veteran's health.  

In compliance with Correia, the examiner tested for evidence of pain on passive range of motion testing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner once again opined that given the Veteran's bilateral shoulder condition, forcing passive motion testing upon the Veteran could lead to further injury.  The examiner noted that, specifically, the Veteran's history of irreparable rotator cuff conditions made it medically inappropriate.  With respect to evidence of pain when the joint was used in non-weight bearing, the examiner noted that while interviewing the Veteran, he was sitting in a chair with his arms at his side, and not holding any heavy objects.  During that portion of the examination, the Veteran was not observed to exhibit any pain of the right shoulder. 

VA treatment records remained largely silent for any treatment of a right shoulder disability with the exception of one mention of right shoulder pain in November 2015.  There is no indication from the treatment notes of record that the Veteran experiences right shoulder symptoms that are worse than those reported at his VA examinations. 

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for a right shoulder disability.  The evidence does not show that the Veteran has range of motion of the right upper extremity that is limited to 25 degrees from the side, fibrous union of the humerus in the minor upper extremity, unfavorable ankylosis in the minor extremity with abduction limited to 25 degrees from the side, nonunion of the humerus (false flail joint) in the minor upper extremity, or loss of humeral head (flail shoulder) in the minor upper extremity.  In fact, VA examiners have specifically and consistently noted that there is no ankylosis, loss of bone, or other shoulder injury and that the Veteran's range of motion was never limited to 25 degrees from the side.  The VA examiners have also repeatedly noted that the Veteran was able to lift his arms up to shoulder level.  Therefore, the Veteran's symptoms are currently contemplated by the assigned 30 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2016). 

The Board notes that the additional limitation the Veteran experiences due to pain was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2016).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at his VA examinations, to include during the reported painful flare-ups.   Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess for 30 percent for the Veteran's right shoulder disability.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board finds that the preponderance of the evidence is against the claim and a rating in excess of 30 percent for a right shoulder disability is denied.  38 U.S.C.A. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. (1990). 


ORDER

Entitlement to a rating in excess of 30 percent for a right shoulder disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


